PER CURIAM.
Affirmed. See § 90.402, Fla. Stat. (2017) (providing: "All relevant evidence is admissible, except as provided by law"); § 90.403, Fla. Stat. (2017) (providing: "Relevant evidence is inadmissible if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of issues, misleading the jury, or needless presentation of cumulative evidence"); Heath v. State, 648 So.2d 660, 664 (Fla. 1994) (noting that a "trial court has broad discretion in determining the relevance of evidence and such determination will not be disturbed absent an abuse of discretion"); Knight v. State, 15 So.3d 936, 938 (Fla. 3d DCA 2009) (observing that where reasonable trial judges might well disagree on whether certain evidence should have been admitted or excluded at trial, no abuse of discretion has been shown).